Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2006

Mest v. Cabot Corp
Precedential or Non-Precedential: Precedential

Docket No. 04-4457




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Mest v. Cabot Corp" (2006). 2006 Decisions. Paper 805.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/805


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-4457


             MERRILL MEST; BETTY MEST; SUE HALLOWELL
                   (Individually and as Trustee of the Trust);
    WAYNE HALLOWELL (Individually and as Trustee of the Trust); SEAN
HALLOWELL; AMBER HALLOWELL a minor, by her next friend and parent, Wayne
   Hallowell); THE HALLOWELL FARMS PARTNERSHIP; THE WAYNE Z.
                HALLOWELL FAMILY REVOCABLE TRUST,

                                      Appellants,

                                           v.

                           CABOT CORPORATION;
                       CABOT PERFORMANCE MATERIALS,

                                      Appellees.


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 01-cv-04943)
                      District Judge: Honorable Cynthia M. Rufe



                            Argued November 8, 2005
                Before: FUENTES GARTH and *ROTH, Circuit Judges.

                             (Opinion Filed May 31, 2006).


                          ORDER AMENDING OPINION


      Kindly delete from the opinion any and all references to the Appendix or
Supplemental Appendix.

_________________________________________________
*Judge Roth assumed senior status on May 31, 2006
Also delete the following Mest v. Cabot cites to the underlying opinion of the District
Court:

                            Page 8 (two cites)
                            Page 13-14
                            Page 15
                            Page 20
                            Page 22 (two cites)


                                                  By the Court,


                                                  /s/ Julio M. Fuentes
                                                  Circuit Judge


Dated: June 5, 2006
DMM/cc: Gary A. Bryant, Esq.
        Michael C. Davis, Esq.
        Peter K. Killough, Esq.
        Neil S. Witkes, Esq.